ON APPLICATION FOR REHEARING AND RULE 39(k) MOTION
McMILLAN, Judge.
In accordance with the Alabama Supreme Court decision in Ex parte Branch, 526 So.2d 609, modified on rehearing [Ms. 86-500, Dec. 4, 1987] (Ala.1987), this cause is remanded to the trial court to conduct proceedings consistent with the guidelines adopted in the Branch opinion. The trial court is instructed to file findings of facts and conclusions with this Court within a reasonable time after the entry of this remand.
APPLICATION GRANTED; ORIGINAL DECISION OF AFFIRMANCE SET ASIDE; REMANDED WITH INSTRUCTIONS.
All the Judges concur.